The opinion of the court was delivered by
Williams, Ch. J.
There does not appear to be any question of law of any importance presented in this case.— The questions were principally those of fact, and, as such, the decision of the county court upon them was final.
Under the declaration, all which the plaintiff was bound to show, was that the defendant sold or attempted to sell a carding machine, when, in point of fact, he had none. If he affirmed that he had an interest in a carding machine, and released that interest, when, in fact, he had none, he was liable to the plaintiff on his warranty, whether he sold the machine itself, or his interest, right or title in said machine.— The county court found, as a matter of fact, that the defendant was not the owner of any máchine, but he affirmed that he was, and how then can it be that he said he sold any one in particular, when he did not own any one, nor can it be ascertained, nor is it of any consequence which of the three machines, about which testimony was taken, was in his mind at the time.
As to the admission of the order, the county court were *225right. It was decided in the case of Raymond v. Roberts, 2 Aik. Reports, 204, that different writings, upon the same subject, executed at the same time, are to be treated as one instrument, and construed together. If the order was material to a right understanding of the contract, it should have been received for that purpose. If it was not material, the admission of it would not afford any room for disturbing the judgment. The judgment of the county court, on all the questions of law presented, was correct and must be affirmed.